Citation Nr: 0611160	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a left ulnar nerve transplant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection for residuals of a left ulnar nerve transplant 
with a noncompensable rating.  The veteran requests a 
compensable rating.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in December 2005.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been completed.

2.  The veteran's residuals of a left ulnar nerve transplant 
have been manifested by decreased sensation of the ulnar 
nerve, somewhat diminished reflexes, and weakness.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
left ulnar nerve transplant have been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8516, 
8616, 8716 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in June 2001, after the enactment of the VCAA.  

An RO letter dated in May 2003, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of a disability rating.  Because the veteran was 
awarded service connection as of the date of his discharge 
from service, any other notice requirements beyond those 
cited for increased rating claims, are not applicable, as he 
is not entitled to an earlier effective date beyond the date 
of discharge from service.  38 C.F.R. § 3.400(b)(2)(i).  
Hence, any effective date issue is moot.  Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Evidence identified at the time of the hearing before the 
Board has been secured with a waiver of RO review.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran is currently evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 for ulnar nerve neurology.  This 
diagnostic Code provides for a 10 percent evaluation for 
incomplete mild paralysis of the minor extremity, a 20 
percent evaluation for incomplete moderate paralysis of the 
median nerve of the minor extremity, and a 30 percent 
evaluation for incomplete severe paralysis of the minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2005).  
The veteran testified during his December 2005 travel board 
hearing that he was right-handed.  Hence, his left hand is 
his minor extremity.

Review of the service medical records shows that in May 2001, 
the veteran underwent a left ulnar nerve transposition.  He 
was awarded service connection in June 2002 for residuals of 
a left ulnar nerve transplant with a noncompensable 
evaluation and he then requested a compensable evaluation.  
After review of the evidence of record, the Board finds that 
a 10 percent evaluation for the veteran's residuals of a left 
ulnar nerve transplant is warranted; however, an evaluation 
in excess of 10 percent for the veteran's residuals of a left 
ulnar nerve transplant is not in order.

As such, the Board notes that the June 2002 VA examination 
report shows that the veteran reported a subjective decrease 
in pinprick sensation in the ulnar distribution of the left 
forearm.  Further, his brachial radialis and triceps reflexes 
were found to be somewhat diminished in the June 2002 VA 
outpatient medical record.  It is also noted in his VA 
outpatient treatment records dated from November 2002 to 
January 2006 that he reported having decreased flexibility 
and range of motion in his fourth and fifth fingers.  A 
December 2002 private medical record from R.B, M.D. shows 
that the veteran's sensory examination revealed diminished 
pinprick sensation over the fifth and ulnar side of the 
fourth digit of the left hand in a typical ulnar sensory 
distribution.  A July 2003 VA outpatient medical record shows 
that the veteran had weak lumbricals four and five on the 
left.  In addition, a November 2003 VA outpatient treatment 
record shows that he had diminished pinprick ulnar 
distribution of the left hand.  An April 2004 VA outpatient 
treatment record shows that the veteran had decreased 
sensation of the ulnar nerve path.  Finally, a December 2005 
private medical record from G.A., D.O., FAOCA shows that the 
veteran's left ulnar neuroma was persistent.  Thus, the Board 
finds that the veteran's symptoms of somewhat diminished 
reflexes, weakness, and diminished sensation of the ulnar 
nerve are reflective of mild incomplete paralysis and warrant 
a 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8616 (2005).

The Board also finds that an evaluation in excess of 10 
percent for the veteran's residuals of left ulnar nerve 
transplant is not warranted because his symptoms are not 
found to be moderate.  38 C.F.R. § 4.124a, Diagnostic Code 
8616 (2005).  As such, it is noted in his June 2002 VA 
examination report that his reflexes for the biceps were 
normal and he had adequate strength in his hand and forearm 
muscles.  A December 2002 medical record from a private 
physician, R.B., M.D., shows that the veteran's motor 
examination was normal in all muscle groups.  In addition, a 
July 2003 VA outpatient treatment record shows that the 
veteran's deep tendon reflexes for his biceps and triceps 
were normal.  Further, an electromyograph (EMG) study 
conducted in November 2003 at a VA medical center found no 
evidence of ulnar neuropathy at the elbow or wrist and no 
evidence of carpal tunnel syndrome.  An April 2005 private 
medical record from G.A., D.O., shows that the veteran had 
normal muscle strength and tone without atrophy or abnormal 
movement of the upper extremities, and September 2005 and 
December 2005 records from this same physician show that the 
veteran's pulse of the ulnar nerve was normal.  Hence, as the 
medical evidence does show that the veteran had somewhat 
diminished sensation of his ulnar nerve but had normal deep 
tendon reflexes and normal muscle strength, and an EMG study 
found no evidence of ulnar neuropathy, the Board finds that 
his symptoms are not considered moderate and do not warrant 
an evaluation in excess of 10 percent.  38 C.F.R. § 4.124a, 
Diagnostic Code 8616 (2005).

The Board does note that the veteran has stated that he has 
resigned from employment because of his service-connected 
disabilities; however, he stated during his December 2005 
Board hearing that his other conditions, such as his cervical 
spine, thoracic spine, and his knee affect his ability to 
work in addition to his ulnar nerve disability.  Therefore, 
he is not prevented from working due predominantly to his 
ulnar nerve disability.  Hence, an evaluation in excess of 10 
percent for his residuals of a left ulnar nerve transplant is 
not warranted.


ORDER

Entitlement to an initial 10 percent evaluation, and no more, 
for residuals of a left ulnar nerve transplant is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


